UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1197


ROBERT LEON STRICKLAND, JR.,

                Plaintiff - Appellant,

          v.

J. FRANK BAKER, Superintendent Sumter School District Two;
ZONA JEFFERSON, Superintendent Sumter School District 17;
SHARON TEIGUE, Director Sumter Career Readiness Center
Sumter County Career Center; GREGORY JONES, Assistant
Director Sumter Career Readiness Center Sumter County Career
Center; STUART LIDDELL; LARRY ADDISON, Chairman Sumter
County School District Two Board of Trustees,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:08-cv-02721-CMC)


Submitted:   April 22, 2010                 Decided:   April 27, 2010


Before TRAXLER, Chief Judge, and KING and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Leon Strickland, Jr., Appellant Pro Se.      Meredith Lee
Seibert, Andrea E. White, DUFF, WHITE & TURNER, LLC, Columbia,
South Carolina; Charles J. Boykin, Stephanie Nicole Lawrence,
BOYKIN & DAVIS, LLC, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Robert    Strickland,         Jr.,          appeals      from       the     district

court’s    order     accepting        the    recommendation             of     the       magistrate

judge    and    granting    summary         judgment             in   favor    of        his   former

employer       and   dismissing        his           employment         discrimination            and

retaliation action.             We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.             Strickland v. Baker, No. 3:08-cv-02721-

CMC (D.S.C. Jan. 12, 2010).

               Strickland      also    appeals             the    district         court’s      order

denying relief on his motion filed pursuant to Fed. R. Civ. P.

59(e).     Finding no abuse of the district court’s discretion, we

likewise    affirm      that     order      on       the    reasoning         of    the    district

court. Strickland v. Baker, No. 3:08-cv-02721-CMC (D.S.C. Feb.

11, 2010).       See Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148

F.3d 396, 402 (4th Cir. 1998).

               We dispense with oral argument because the facts and

legal    contentions       are    adequately               presented     in        the    materials

before    the    court    and     argument           would       not   aid     the       decisional

process.

                                                                                           AFFIRMED




                                                 2